Citation Nr: 0515636	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  00-01 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an eye disorder, 
claimed as cortical cataracts and hyperopia.

2.  Entitlement to service connection for eye sensitivity, to 
include as due to an undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as due to an undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Persian Gulf War.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty for over twenty years and 
retired from the military in August 1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  The veteran 
initially filed a claim for over 40 disorders as related to 
military service.  The issues listed on the title page are 
those remaining on appeal.

The case was previously before the Board in May 2004, when 
the issues currently on appeal were remanded for additional 
development.

Despite the Board's previous remand, the issue of entitlement 
to service connection service connection for eye sensitivity, 
diagnosed as dry eye syndrome, and an acquired psychiatric 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran currently suffers from cortical cataracts that 
were incurred during his military service.





CONCLUSION OF LAW

Cortical cataracts were incurred in active duty.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  VA law and regulations provide that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where the 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  The Court has observed that 
symptoms and not treatment are the essence of any evidence of 
continuity of symptomatology.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).

A lay person is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Where continuity of symptomatology is established, there 
still must be medical-nexus evidence relating the veteran's 
present disability to the continuity of symptomatology unless 
such a relationship is one as to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
98.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Factual Background.  At the time of the veteran's April 1997 
service separation examination, cortical cataracts were 
noted.  Following service, at the time of a March 1998 VA 
examination, the veteran again was diagnosed with cortical 
cataracts in both eyes, right greater than the left, and 
hyperopia.  The examiner felt that the veteran did not need 
further follow-up.

At a June 1999 VA eye examination, the veteran reported a 
history of cortical cataracts, myopia, and stigmatism.  On 
examination, the veteran's best corrected visual acuity was 
20/25 in the right eye, and 20/20 in the left eye.  His 
intraocular pressure by applanation tenonometry was 17 on the 
right, and 12 on the left.  His visual fields were full to 
confrontation.  External examination was within normal 
limits.  A slit lamp examination was normal except for some 
cortical cataracts in both eyes.  Clinical assessment was of 
(1) cortical cataracts, which may be interfering with vision, 
and (2) mild astigmatism and mild myopia.

A private treatment record, dated in March 2003, also 
reflects a diagnosis of cataracts in both eyes.

The veteran was afforded another VA eye examination in 
September 2004, when he reported that he was hit in the right 
eye with an elbow in the early 1990s.  He also stated that he 
had had lacerations around his periorbita, and "style" was 
removed from the eyelids on more than one occasion.  
Following an examination, the VA physician diagnosed the 
veteran with myopia/astigmatism that was correctable to 
20/20, bilaterally; (2) cortical cataract, greater in the 
right eye than in the left, with a subjective complaint of 
glare; and (3) dry eye syndrome.  With respect to the 
cortical cataracts, the examiner opined:

. . . The [veteran] has a greater 
degree of cataract in the right eye 
than would be expected given his age.  
I am unable to correlate this with 
any of his current medical 
conditions; however, he states that 
he was struck in his right eye in the 
early 1990s, which could perhaps 
contribute to the formation of a 
cataract.  I am unable to determine 
whether or not this is the etiology 
of this cataract, but it certainly is 
possible.  Although the [veteran's] 
best corrected visual acuity is 20/20 
in both eyes, the degree of cortical 
cataract in the right eye certainly 
could cause his glare symptoms and 
difficulty driving at night.

Analysis.  The veteran contends that he currently suffers 
from cortical cataracts which were incurred as a result of an 
injury to the eye during his military service.  The Board 
finds that the veteran has established through his lay 
statements that he did, in fact, experience a blow to the 
right eye during service.

Medical records associated with the claims folder have 
established that the veteran was diagnosed with cortical 
cataracts during service, specifically in March and April 
1997.  Following service, this diagnosis was confirmed, as 
early as March 1998.  At the time of the September 2004 VA 
eye examination, the examiner noted that such a trauma to the 
eye "could perhaps contribute to the formation of a 
cataract."  Although this statement is less than definitive, 
inasmuch as the veteran's medical records reflect a 
continuing diagnosis of cataracts since service, they serve 
to provide a positive correlation between the veteran's 
disorder and service, with resolution of doubt resolved in 
the veteran's favor.

In sum, medical evidence in the instant case establishes that 
the veteran's current cortical cataracts are reasonably 
associated with his period of active duty.  Therefore, the 
Board concludes that the evidence is in favor of the 
veteran's claim for service connection for this disorder.  38 
U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.306.

To the extent that the veteran has claimed service connection 
for hyperopia, the Board notes that this condition is a form 
of refractive error.  See Adjudication Procedure Manual, M21-
1, Part VI, para. 11.07(a), (b); see also DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 854 & 1453 (29th ed. 2000) 
(defining "hyperopia" as "the error of refraction in which 
rays of light entering the eye parallel to the optic axis are 
brought to a focus behind the retina").  Refractive error of 
the eye is not a disease or injury within the meaning of 
applicable legislation providing compensation benefits.  38 
C.F.R. §§ 3.303(c), 4.9.

VCAA.  There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001.  In view of the Board's 
allowance of the veteran's cataracts claim, any failure to 
fully comply with VCAA requirements would not be prejudicial 
to the veteran.


ORDER

Entitlement to service connection for cortical cataracts is 
granted.




REMAND

With respect to the remaining issues of entitlement to 
service connection for eye sensitivity, claimed as due to an 
undiagnosed illness but diagnosed as dry eye syndrome, and an 
acquired psychiatric disorder, the Board finds that a remand 
is in order.  Specifically, the Board finds that medical 
nexus opinions, requested in the May 2004 remand, are still 
needed.  In this regard, the U.S. Court of Appeals for 
Veterans Claims (Court) has indicated that a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders.  The Court further 
indicated that it constitutes error on the part of the Board 
to fail to insure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

The appeal thus is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

1.  Make arrangements with the 
appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine whether 
there is a relationship between his 
diagnosis of dry eye syndrome and 
military service. The claims folder 
must be made available to the 
examiner in conjunction with  the 
examination. Any testing deemed 
necessary should be performed. The 
examiner is requested to express an 
opinion as to the following 
question:

?	Does the record establish that 
the veteran's current 
diagnosis of dry eye syndrome 
is more likely than not (i.e., 
probability greater than 50 
percent), at least as likely 
as not (i.e., probability of 
50 percent), or less likely 
than not (i.e., probability 
less than 50 percent) related 
to military service in the 
Persian Gulf?  In responding 
to this question, the examiner 
should indicate the degree to 
which the opinion is based 
upon the objective findings of 
record as opposed to the 
history as provided by the 
veteran.  If it is determined 
that the veteran's dry eye 
syndrome is not related to 
service in the Persian Gulf, 
then the examiner should 
provide an opinion as to a 
general medical nexus, if any, 
between the current complaints 
and military service.

2.  Make arrangements with the 
appropriate VA medical facility for 
the veteran to be afforded a VA 
psychiatric examination to 
determine whether there is a 
relationship between his 
generalized anxiety disorder and 
military service. The claims folder 
must be made available to the 
examiner in conjunction with the 
examination. Any testing deemed 
necessary should be performed. The 
examiner is requested to express an 
opinion as to the following 
question:

?	Does the record establish that 
it is more likely than not 
(i.e., probability greater 
than 50 percent), at least as 
likely as not (i.e., 
probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 
percent) that the veteran's 
currently diagnosed general 
anxiety disorder had its onset 
during service or is in any 
other way causally related to 
service?  The examiner is 
asked to address the 
significance, if any, of the 
finding of an "abnormal" 
psychiatric evaluation at the 
time of service separation as 
it relates to the veteran's 
on-going complaints of 
nervousness, anxiety, etc.  In 
responding to this question, 
the examiner should indicate 
the degree to which the 
opinion is based upon the 
objective findings of record 
as opposed to the history as 
provided by the veteran.

3.  The RO should then re-
adjudicate the issues on appeal.  
If the benefits sought remain 
denied, the veteran and the 
representative should be provided 
with a supplemental statement of 
the case (SSOC).  The SSOC must 
contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable 
law and regulations considered 
pertinent to the issues as well as 
a summary of the evidence received 
since the issuance of the last 
SSOC. An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


